REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As close prior art, the examiner cites Pathak et al. (US 2004/0023842 A1), which has been cited previously in the file record of the instant application. No prior art rejection over this reference has been written for at least the following reasons.
Pathak et al. (hereafter referred to as Pathak) is drawn to a composition made of biocompatible crosslinked polymers, as of Pathak, title and abstract. Said composition may be in the form of a hydrogel, as of Pathak, paragraphs 0107-0108 and claims 31-46 of Pathak. Said composition may be used for drug delivery, including for delivering an antibiotic or anti-angiogenic agent, as of Pathak, paragraph 0113. Pathak teaches embodiments wherein the hydrogel is made by crosslinking of 4-arm succinimidyl glutarate terminated PEG with trilysine, as of Pathak, page 15, Example 12, paragraph 0166.
Instant Claim 4 – No Rejection: Pathak differs from the invention of instant claim 4 for at least the following reasons. 
4A - Particulate Form: First, instant claim 4 requires that the therapeutic agent is in particulate form (i.e. the form of a particle) and in direct contact with the polyamide copolymer that forms the hydrogel. Pathak teaches the following, as of paragraph 0115, reproduced below.

    PNG
    media_image1.png
    521
    465
    media_image1.png
    Greyscale

The examiner’s best understanding of the above-reproduced text from Pathak is that the drug in Pathak is in particulate form, but would not be in direct contact with the polyamide polymer that forms the hydrogel. This is because the drug is encapsulated by a non-polyamide polymer, thereby preventing the drug from being in direct contact with the amide polymer that forms the hydrogel; in contrast, the encapsulating polymer rather than the drug would have been in direct contact with the polyamide of the hydrogel.
4B - Release in 10 to 50 Days: Second, instant claim 4 requires release of the therapeutic agent in a range from 10 days to 50 days under exposure to a physiological solution. Pathak teaches the following in paragraph 0118, reproduced below.

[0118] Controlled rates of drug delivery also may be obtained with the system of the present invention by degradable, covalent attachment of the bioactive molecules to the crosslinked hydrogel network. The nature of the covalent attachment can be controlled to enable control of the release rate from hours to weeks or longer. By using a composite made from linkages with a range of hydrolysis times, a controlled release profile may be extended for longer durations.

While Pathak teaches releasing the drug in a time range of “weeks or longer”, this is insufficiently specific to read on the requirement that the hydrogel releases drug in a time period in a range from 10 days to 50 days upon exposure to a physiological solution. The skilled artisan would not have known how to have optimized the composition of Pathak to have specifically achieved release in a range from 10 to 50 days with a reasonable expectation of success.
4C - Weight Increase of No More than 50%: Third, instant claim 4 requires that the hydrogel has a weight increase of no more than about 50% upon exposure to a physiological solution for twenty-four hours relative to a weight of the hydrogel at the time of formation. Pathak does not provide teachings regarding the swelling of the hydrogel under the recited conditions. The fact that a certain result or characteristic (e.g. the low-swelling property) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV).
The examiner further reviewed the instant specification in an attempt to determine whether the recited low-swelling property would likely to have been inherent in the teachings of Pathak. Upon review of the instant specification, the examiner notes page 14, lines 15-18, which are reproduced below.

    PNG
    media_image2.png
    115
    680
    media_image2.png
    Greyscale

The hydrogel of Pathak is made from PEG and trilysine; as best understood by the examiner, these are hydrophilic materials. As such, the skilled artisan would have expected that the hydrogel of Pathak would have been high-swelling in an aqueous environment based upon Pathak’s use of a hydrogel made from hydrophilic precursors. In order to establish a case of inherency, the examiner must provide rationale or evidence to support inherency. See MPEP 2112(IV). In this case, the available evidence appears to go against inherency.
Claim 26 – No Rejection: Instant claim 26 is drawn to a method of delivering drugs to the eye. Pathak does not teach this. The examiner notes that because the eye is a fragile organ, drug delivery forms for delivery to the eye generally necessitate a very high degree of purity, and require that the excipients used for administration be non-damaging to the eye. Such requirements are not needed for other modes of drug delivery such as oral or intramuscular delivery, in which the drug is administered to a much less fragile bodily organ. The modes of drug delivery taught by Pathak are oral drug delivery and drug delivery by injection, as of Pathak, paragraph 0004. There is no indication that the composition of Pathak would have been suitable for delivering a therapeutic agent to the eye, and no indication that the composition of Pathak could have been administered to the eye without damaging the eye.
Claim 32 – No Rejection: Pathak differs from the subject matter of claim 32 for at least the following reasons.
32A - Release in 10 to 50 Days: First, instant claim 32 requires release of the therapeutic agent in a range from 10 days to 50 days under exposure to a physiological solution. Pathak teaches the following in paragraph 0118, reproduced below.

[0118] Controlled rates of drug delivery also may be obtained with the system of the present invention by degradable, covalent attachment of the bioactive molecules to the crosslinked hydrogel network. The nature of the covalent attachment can be controlled to enable control of the release rate from hours to weeks or longer. By using a composite made from linkages with a range of hydrolysis times, a controlled release profile may be extended for longer durations.

While Pathak teaches releasing the drug in a time range of “weeks or longer”, this is insufficiently specific to read on the requirement that the hydrogel releases drug in a time period in a range from 10 days to 50 days upon exposure to a physiological solution. The skilled artisan would not have known how to have optimized the composition of Pathak to have specifically achieved release in a range from 10 to 50 days with a reasonable expectation of success.
32B - Weight Increase of No More than 50%: Second, instant claim 32 requires that the hydrogel has a weight increase of no more than about 50% upon exposure to a physiological solution for twenty-four hours relative to a weight of the hydrogel at the time of formation. Pathak does not provide teachings regarding the swelling of the hydrogel under the recited conditions. The fact that a certain result or characteristic (e.g. the low-swelling property) may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV).
32C – Free from Encapsulating Materials: Instant claim 32 requires that the composition is free from encapsulating materials. These encapsulating materials appear 
32D- Hydrogel Swelling: Instant claim 32 requires that the hydrogel is low-swelling. Pathak appears to be silent with regard to whether the hydrogel of Pathak is low-swelling or high-swelling. The examiner reviewed the instant specification in an attempt to determine whether the recited low-swelling and low weight increase property would likely to have been inherent in the teachings of Pathak. Upon review of the instant specification, the examiner notes page 14, lines 15-18, which are reproduced below.

    PNG
    media_image2.png
    115
    680
    media_image2.png
    Greyscale

The hydrogel of Pathak is made from PEG and trilysine; as best understood by the examiner, these are hydrophilic materials. As such, the skilled artisan would have 
US Patent 9,775,906 – No Double Patenting: As an additional relevant reference, the examiner cites US Patent 9,775,906. The claims of the ‘906 patent are drawn to similar subject matter as the instant claims, and the ‘906 patent has the same inventive entity as the instant application. Nevertheless, the examiner has not written a double patenting rejection over the claims of the ‘906 patent. This is at least because the instant claims are drawn to a hydrogel made of a polyamide copolymer, and the claims of the ‘906 patent do not recite a polyamide. Also, the composition of the instant claims appears to release active agent in a faster time frame than the composition of the claims of the ‘906 patent. The instantly claimed hydrogel releases drugs from a time period of 10 days to 50 days, whereas the hydrogel of the ‘906 patent releases active agent in a time period of two months (about 60 days) to two years. The skilled artisan would have expected that there would have been structural differences in the hydrogel of the instant claims and the hydrogel of the claims of the ‘906 patent resulting in such a difference in drug release time.
US Patent 9,125,807 – No Double Patenting: As an additional relevant reference, the examiner cites US Patent 9,125,807. The claims of the ‘807 patent are drawn to similar subject matter as the instant claims, and the ‘807 patent has the same 
Nevertheless, the claims of the ‘807 patent differ from the instant claims in that the claims of the ‘807 patent do not recite a polyamide or a hydrogel crosslinked via amide linkages, which is required by all currently pending instant claims. Also, the claims of the ‘807 patent do not require the recited molecular weight of the multi-arm polyethylene glycol, as required by claim 4. Claim 19 of the ‘807 patent also recites a gelation time of between about 15 and 60 seconds, which is shorter than the 2 minutes to 10 minutes recited by instant claim 26. 
An additional difference between the claims of the ‘807 patent and the instant claims is that the instant claims require that the therapeutic agent is in a particulate form free of encapsulating materials as of instant claim 32. This is not explicitly recited by the claims of the ‘807 patent, thought the claims of the ‘807 patent do not require the presence of encapsulating materials. The examiner notes that the lack of encapsulating materials would not necessarily have been prima facie obvious. The following reasons are presented by the examiner in support of this position.
The instant claims require that the hydrogel is made from a first and second water-soluble precursor. This would have been expected to have resulted in the formation of a water-soluble hydrogel. However, various drugs recited by the instant 

    PNG
    media_image3.png
    405
    528
    media_image3.png
    Greyscale

In the above-reproduced graph, “PBS” refers to phosphate buffered saline and is a solution comprising water with phosphate salt dissolved therein to match the salinity of blood. As such, the above-reproduced data shows that dexamethasone, along with corticosterone and testosterone (which are also steroids) have very low solubilities in water. As such, in view of the principle of like-dissolves-like, the skilled artisan would have expected that a hydrophobic drug such as a steroid would not have dissolved in a water-soluble material such as a water-soluble hydrogel.
Therefore, if the skilled artisan would have been motivated to have delivered a steroid in the method of the ‘807 patent, the skilled artisan would likely have been motivated to have used hydrophobic or amphiphilic encapsulating materials, such as hydrophobic polymers, amphiphilic polymers, or surfactants, in order to have retention of its function (the ability to deliver a drug when the drug is a water-insoluble steroid) is an indicium of nonobviousness; see MPEP 2144.04(II)(B). 
In this case, an encapsulating material such as a surfactant would likely have been undesired. This is because such an encapsulating material would have likely been irritating to the eye; see e.g. Dumanois et al. (US 2003/0186836 A1), paragraph 0014, drawn to the irritability of surfactants. As such, the ability of the claimed composition to successfully deliver a water-insoluble steroid to the eye without a surfactant to help solubilize the water-insoluble steroid would appear to represent a desirable result not recited by the ‘807 patent and not obvious over the recitations of the claims of the ‘807 patent.
US Patent 9,370,485 – No Double Patenting: As an additional relevant reference, the examiner cites US Patent 9,370,485, which has the same inventors as the instant application. The claims of the ‘485 patent are drawn to a method of treating an ophthalmic disease comprising administering a covalently crosslinked hydrogel comprising a therapeutic agent to the eye of a patient. Nevertheless, no double patenting rejection over the claims of the ‘485 patent has been written for at least the following reasons. First, the claims of the ‘485 patent do not recite that the hydrogel is 
New Matter Rejection has been Withdrawn: In the previous office action on 23 July 2021, the examiner rejected instant claim 4 as being drawn to new matter for not providing adequate support for the molecular weight of 12,000 Daltons. The examiner has decided to withdraw this rejection. Although the instant specification does not appear to disclose a molecular weight of 12,000 Daltons exactly, the specification does appear to disclose precursors with molecular weights of 10,000 Daltons to 35,000 Daltons, as of the instant specification on page 15, lines 24-26 and page 16 lines 13-15, as pointed out in applicant’s response. The value of 12,000 Daltons is within the disclosed range.
The examiner also notes that the issue of new matter and numerical ranges is discussed in the MPEP 2163.05(III), drawn to numerical range limitations and new matter issues. In this section of the MPEP, two cases are discussed in which a numerical range limitation was found to be inadequately supported. These cases are discussed below.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement. With regard to instant claim 4, the claim comprises both a lower limit and an upper limit; as such, instant claim 4 is more similar to the claim limitation found to meet the written description requirement than the claim limitation found not to meet the written description requirement.
Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion".) As best understood by the examiner, in the cited case, the claims are drawn to a particular ratio of Cmax/C24, wherein this ratio was not actually recognized in the specification of the cited case but could be calculated from the examples. In contrast, in the instant case, the concept of the molecular weight of the precursors is clearly disclosed and recognized in 
As such, the cases cited in MPEP 2163.05(III) regarding claim amendments drawn to numerical ranges that failed to find adequate support in the original specification as filed do not appear to be particularly relevant to the fact pattern in the instant application.
Chenault Reference: As an additional relevant reference that has not been previously cited in the file record, the examiner cites Chenault (US 2007/0249870 A1). Chenault is drawn to multi-arm polyethylene glycol, as of Chenault, title and abstract. The examples of Chenault are drawn to preparation of 4-arm or 8-arm polyethylene glycol chlorides and amines. Chenault suggests using these multi-arm PEGs for hydrogels for drug delivery, as of Chenault, paragraph 0003. 
Chenault differs from the claimed invention at least because, although Chenault suggests crosslinking in paragraph 0029, Chenault does not actually teach crosslinking of one multi-arm polyethylene glycol precursor with another, or one multi-arm polyethylene glycol precursor with trilysine. While Chenault suggests drug delivery, Chenault does not teach drug release in the eye for 10 to 50 days, as required by claims 4 and 32. Chenault does not teach the required swelling properties of claims 4 and 32. Chenault also does not teach drug delivery to the eye, as required by claim 28.
Kwang Reference: As an additional relevant reference, the examiner cites Kwang et al. (US 2004/0096507 A1), which was previously cited in the office action on 5 November 2020. Kwang et al. (hereafter referred to as Kwang) is drawn to 6-arm polyethylene glycol (PEG). Kwang teaches various endgroups that can be placed on the 
Nevertheless, Kwang differs from the claimed invention is that Kwang appears to envision the polymers reacting with protein found naturally in the body to form a hydrogel, as of Kwang, paragraph 0057. This differs from the claimed invention, in which the multi-arm PEG reacts with a second water-soluble synthetic precursor. Kwang also does not teach delivering a therapeutic agent to the eye, providing the therapeutic agent in particulate form, and does not teach the drug release time. The examiner notes that Kwang also suggests forming a hydrogel by combining 6-arm PEGs with themselves, as of paragraph 0056, but there is no indication that this combination would have resulted in formation of a polyamide. As such, in view of these deficiencies, the examiner has not rejected the instant claims over Kwang.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Terminal Disclaimer
The terminal disclaimer filed on 23 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,251,954 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612